         Case 1:16-cv-10386-LTS Document 339 Filed 04/30/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                 Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                Plaintiffs,

        vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                Defendants.




  DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’ CROSS-MOTIONS (1) FOR
  PARTIAL SUMMARY JUDGMENT ON THE ISSUE OF COUNTERFEITING AND
            (2) TO EXCLUDE DEFENDANTS’ EXPERT WITNESS

        Defendants Hewlett-Packard Financial Services Company, Hewlett-Packard Financial

Services (India) Private Limited, HP, Inc., Hewlett Packard Enterprise Company, and David Gill,

move to strike Plaintiffs’ Cross-Motions (1) for Partial Summary Judgment on the Issue of

Counterfeiting and (2) to Exclude Defendants’ Expert Witness (collectively, the “Cross-Motion”)

[Dkt. No. 330, Dkt. No. 334]. For the reasons set forth in the accompanying Memorandum,

Plaintiffs made no good-faith attempt to meet and confer with Defendants before filing the Cross-

Motion, in contravention of Local Rule 7.1 and the directive of this Court.        Accordingly,
          Case 1:16-cv-10386-LTS Document 339 Filed 04/30/20 Page 2 of 3



Defendants respectfully request that this Court strike and/or summarily deny the Cross-Motion in

its entirety.



        Dated: April 30, 2020                 Respectfully submitted,

                                              /s/ Michael H. Bunis
                                              Michael H. Bunis (BBO No. 566839)
                                              G. Mark Edgarton (BBO No. 657593)
                                              Kevin C. Quigley (BBO No. 685015)
                                              CHOATE HALL & STEWART LLP
                                              Two International Place
                                              Boston, Massachusetts 02110
                                              (617) 248-5000
                                              mbunis@choate.com
                                              medgarton@choate.com
                                              kquigley@choate.com

                                              Anthony P. Callaghan
                                              Paul A. Saso
                                              GIBBONS P.C.
                                              One Pennsylvania Plaza, 37th Floor
                                              New York, New York, 10119
                                              (212) 613-2000


                                              Counsel for Defendants


                    CERTIFICATION UNDER LOCAL RULE 7.1(a)(2)

        I, Michael H. Bunis, counsel for Defendants, certify that on April 22, 2020 and April 28,
2020, I contacted Dimitry Joffe, counsel for Plaintiffs, in good faith to schedule a telephonic meet
and confer regarding the instant Motion and stated the grounds therefor. Mr. Joffe stated his views
to the contrary, his belief that no call was required, and his belief as to the sufficiency of the
“electronic meet and confer.” We were unable to resolve or narrow the issues in dispute.

                                                     /s/Michael H. Bunis
                                                     Michael H. Bunis




                                                 2
          Case 1:16-cv-10386-LTS Document 339 Filed 04/30/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on
the Notice of Electronic Filing (NEF) on April 30, 2020.

                                           /s/Christina T. Lau
                                           Christina T. Lau




9712206




                                               3
